      Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 1 of 11
                                                        USDCSDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC#: ---�-,--;�--
                                                                          DATE FILED: 31 I 1/JD79
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FERNANDO HERNANDEZ, BRYANT
 WHITE, CECILIA JACKSON, and TERESA
 JACKSON,

                                  Plaintiffs,                  1: 12-cv-04339 (ALC)

                      -against-                               ORDER

 JUDAH SCHLOSS and ZALMI DUCHMAN,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

        Plaintiffs Fernando Hernandez, Bryant White, Cecilia Jackson and Teresa Jackson

(collectively, the "Plaintiffs") brought this action against corporate Defendants The Fresh Diet

Inc., Late Night Express Courier Services, Inc. (FL), and the Fresh Diet-NY In. (NY), and

individual Defendants Syed Hussain, Judah Schloss and Zalmi Duchman for failure to pay

overtime wages pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 216(b), and the

New York Labor Laws ("NYLL"), N.Y.L.L. § 19 8 ( 1-a) . ECF No. 1. A jury trial in this action

was held from October 29, 2018 to November 5, 2018, which concluded with a verdict against

Defendants Zalmi Duchman and Judah Schloss (collectively, the "Defendants"). The jury

determined that Defendants were Plaintiffs' employers and accordingly, Plaintiffs were entitled

to unpaid overtime compensation. Because the Parties' failed to adequately address the issue of

liquidated damages, the Court held a bench trial on July 25, 2019 on this specific issue. This

opinion constitutes the Court's findings of fact and conclusions of law after trial pursuant to Fed.

R. Civ. P. 52(a).

                                          BACKGROUND

       The Comi assumes familiarity with the facts alleged in the pleadings, which were
       Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 2 of 11




described in detail in the Court's Opinion & Order Denying Defendants' and Plaintiffs' Motions

for Summary Judgement. See Opinion and Order, ECF No. 163; see also Order, ECF No. 386.

Facts relevant to the bench trial are restated here.

  I.    Procedural Posture

        From October 29, 2018 to November 5, 2018, the Court held a jury trial to determine

whether Plaintiffs were entitled to overtime compensation. The jury returned a verdict in favor of

Plaintiffs, finding that Defendants were Plaintiffs' employers under the FLSA and NYLL and

accordingly awarded Plaintiffs the following damages:

                        Plaintiff                 FLSA                NYLL

                 Fernando Hernandez                    $0               $0
                     Bryant White                      $0           $50,616.00

                    Cecilia Jackson                    $0          $25,908.00

                    Teresa Jackson              $7,535.52           $65,468.08


Jury Verdict, ECF No. 352. Following the trial, Defendants filed a Motion for Judgment as a

Matter of Law and for a New Trial and Plaintiffs filed a Cross Motion for Entry of Judgment

with Liquidated Damages and Pre-Judgment Interest. On March 20, 2019, the Court denied in

part and granted in part, Defendants' motion, stating Plaintiffs damages should be as follows:

                       Plaintiff               FLSA                NYLL

                     Bryant White                 $0             $18,125.00

                    Cecilia Jackson              $0              $7,250.00

                    Teresa Jackson           $7,535.52           $14,500.00


Order, ECF No. 386 at 9. The Court additionally, denied Plaintiffs' cross motion and indicated it

would take up the issue of pre-judgment interest once the issue of liquidated damages had been


                                                  2
       Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 3 of 11




resolved. Id. at 12. On May 6, 2019, Plaintiffs consented to the Court's remittitur of damages and

requested a bench trial on liquidated damages. Letter dated May 6, 2019, ECF No. 387. The

Cami subsequently held a bench trial on July 25, 2019. Direct examination was conducted and

submitted via affidavit, see Duchman Deel., ECF No. 395; Schloss Deel., ECF No. 96, whereas

cross-examination occurred at the bench trial.

 II.    Defendants

        Defendant Zalmi Duchman was CEO of the Company from 2006 to 2013 and then

chairman of the board from 2013 to 2014. Bench Trial Tr. at 16:1-16:3, 16:10-17, ECF No. 399

[hereinafter Tr.]. When the Company first stmied in 2006, Duchman understood the drivers to be

independent contractors based upon limited online research, industry standards and the flexible

nature of the drivers' work-namely the drivers' ability to control their schedules, work for other

companies while making deliveries for the Company, substitute their deliveries with other

drivers and use their own vehicles. Id. at 4:12-4:19; see also Duchman Deel.� 4. Around this

time, Duchman had a brief discussion with the Company's accountant, Isaac Salver, who

confirmed his understanding that the drivers were independent contractors. Id. at 3:9-3:22, 4:3-

4:9; see also Duchman Deel.�� 1, 3. Outside of his conversation with the accountant, at the

bench trial, Duchman did not recall discussing the drivers' classification with anyone else in

2006. Tr. at 4:25-5:3.

        A few years later, between 2008 and 2010, Duchman briefly spoke with the Company's

outside counsel, David Willig concerning the drivers being classified as independent contractors.

Tr. at 3:23-4:2, 5:10-5:25; see also Duchman Deel.� 1. This discussion took place in the context

of a meeting involving another executive and the accountant. Tr. 11:10-12:15. Duchman did not

ask outside counsel to evaluate the drivers' classification under wage-and-hour law, nor did he



                                                 3
Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 4 of 11
Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 5 of 11
Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 6 of 11
Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 7 of 11
Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 8 of 11
Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 9 of 11
      Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 10 of 11



independent contractors. See Valle, 254 F. Supp. 3d at 678 (finding the Defendants did not

intentionally disregard the NYLL where they consulted with attorneys).

        Accordingly, Plaintiffs are each awarded liquidated damages under the NYLL for

violations beginning on November 24, 2009. Because the New York Legislature raised the

amount ofliquidated damages from twenty-five percent to one hundred present effective April 9,

2011, Plaintiffs are entitled to liquidated damages equal to twenty-five percent ofunpaid

overtime work for NYLL violations occurring between November 24, 2009 and April 9, 2011

and one hundred percent ofunpaid overtime work performed thereafter. See Valle, 254 F. Supp.

3d at 678; w;caksono v. Xyz 48 Corp., 10 Civ. 3635 (S.D.N.Y. May. 2, 2011).2 Specifically,

under the NYLL Plaintiff Bryant White, who worked from approximately July 21, 2010 until

June 5, 2012, is entitled to $14,093.73; Cecilia Jackson, who worked from October 2, 2009 to

September 14, 2010 is entitled to $1,812.50; and Theresa Jackson, who worked from August 21,

2009 until July 27, 2011, is entitled to $5,321.82. Additionally, as the only Plaintiff who

recovered damages under the FLSA, Theresa Jackson is entitled to liquidated damages under

said statute for any violations occun-ing before November 24, 2009. Because the Parties'

briefings do not address how many hours Theresa Jackson worked between August 21, 2009 and

November 24, 2009, at this time, the Court is unable to calculate the amount ofliquidated

damages owed to her under the FLSA.




2
 Because, as explained above, the NYLL's liquidated damages provision was no longer punitive once the
November 24, 2009 amendment was in effect, Plaintiffs may not recover damages under both the NYLL and the
FLSA for violations incurred on or after November 24, 2009. Rana, 887 F.3d at 122-23.


                                                     10
     Case 1:12-cv-04339-ALC-JLC Document 401 Filed 03/13/20 Page 11 of 11



                                            CONCLUSION

         For the reasons fully discussed herein, the Court awards Plaintiffs' liquidated damages.

The Parties' are hereby ORDERED to submit to the Court on or before April 10, 2020, letter

briefs constituting their positions on pre-judgment interest and addressing the amount of

liquidated damages owed to Theresa Jackson under the FLSA.


Dated:          March 13, 2020
                New York, New York
                                              �.Ci:E�'J---
                                              United States District Judge




                                                 11
